DAWSON, District Judge.
This is a motion to vacate plaintiff’s notices to take the depositions of certain defendants. It is undisputed that these defendants are British subjects residing in England, and that their places of business are in England. The notices of examination would require them to appear for oral examination at the United States Courthouse in New York City. The proper place for taking the oral deposition of individual defendants is their residence, or of corporate defendants, their principal place of business. I think the plaintiff’s purpose would be adequately served at this time by means of written interrogatories If, on the return of the interrogatories and answers, they are shown to be insuffi*566cient, an application may then be made for taking their testimony by oral deposition. Isbrandsten v. Moller, D.C.N.Y.1947, 7 F.R.D. 188.
The motion to vacate plaintiff’s notices to take the depositions of certain defendants, which notices were served on September 21, 1954, is granted. So ordered.